                           Case 1:15-cv-01563-TLN-EPG Document 195 Filed 12/14/20 Page 1 of 4


                       1 S. BRETT SUTTON 143107
                         JARED HAGUE 251517
                       2 BRADY BRIGGS 310934
                         SUTTON HAGUE LAW CORPORATION
                       3
                         6715 N. Palm Avenue, Suite 216
                       4 Fresno, California 93704
                         Telephone: (559) 449-1888
                       5 Facsimile: (559) 449-0177

                       6 Attorneys for Plaintiffs:

                       7 Angela Cruz, Maria Madrigal,
                         Lourdes Baiz, and Christie Goodman
                       8
                                                    UNITED STATES DISTRICT COURT
                       9
                                                   EASTERN DISTRICT OF CALIFORNIA
                      10

                      11                                                       * * *

                      12 ANGELA CRUZ, MARIA MADRIGAL,                                 Case No. 1:15-cv-01563-TLN-EPG
                         LOURDES BAIZ, and CHRISTIE
                      13 GOODMAN, individuals, residing in                            Judge: Hon. Troy L. Nunley
                         California,
                      14                                                              CLASS ACTION
                      15                  Plaintiff,
                                                                                      JOINT STIPULATION TO CONTINUE
                      16         vs.
                                                                                      CLASS NOTICE ADMINISTRATION
                      17 MM879, INC., a corporation; BARRETT                          TIMELINE; ORDER
                         BUSINESS SERVICES, INC., a corporation;
                      18 THE SERVICEMASTER COMPANY LLC,
                                                                                      Action Filed: April 6, 2011
                      19 a limited liability company; MERRY MAIDS
                         LP, a limited partnership; MM MAIDS LLC,
                                                                                      Trial: TBD
                      20 a limited liability company; and DOES 1
                         through 100, inclusive,
                      21
                                          Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

 Sutton Hague         28
Law Corporation
6715 N. PALM AVENUE
     SUITE 216                                                                    4
 FRESNO, CA 93704                 __________________________________________________________________________________________________
                                             JOINT STIPULATION TO CONTINUE CLASS NOTICE ADMINISTRATION TIMELINE
                           Case 1:15-cv-01563-TLN-EPG Document 195 Filed 12/14/20 Page 2 of 4


                       1          Plaintiffs ANGELA CRUZ, MARIA MADRIGAL, LOURDES BAIZ, and CHRISTIE

                       2 GOODMAN (collectively “PLAINTIFFS”), by and through their counsel of record, and

                       3 Defendant MM879, INC. (“DEFENDANT”), by and through its counsel of record, hereby

                       4 stipulate and agree as follows:

                       5                                RECITALS AND JOINT STIPULATION

                       6          WHEREAS, on November 25, 2020, the Court entered an order (ECF No. 191) denying

                       7 PLAINTIFFS’ Motion for Reconsideration, thereby dismissing from the case Defendants THE

                       8 SERVICEMASTER COMPANY LLC, MERRY MAIDS LP, and MM MAIDS LLC;

                       9          WHEREAS, on November 30, 2020, the Court entered an order (ECF No. 192) granting

                      10 Defendant BARRETT BUSINESS SERVICES, INC.’s Motion for Summary Judgment, thereby

                      11 dismissing from the case Defendant BARRETT BUSINESS SERVICES, INC.;

                      12          WHEREAS, on November 30, 2020, the Court entered an order (ECF No. 193) granting

                      13 PLAINTIFFS’ Motion for Approval of Class Notice Plan, thereby establishing a timeline for the

                      14 administration of the class notice;

                      15          WHEREAS, counsel for PLAINTIFFS and DEFENDANT have met and conferred in

                      16 good faith and agree that it is in the interests of efficiency, preservation of resources, and judicial

                      17 economy to briefly postpone the class notice process, to allow the Parties to assess the impact of

                      18 the Court’s recent dismissal of several Defendants, and to explore potential resolutions to this

                      19 matter as well as all other options for moving case forward;

                      20          NOW THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED, by and

                      21 between PLAINTIFFS and DEFENDANT through their respective counsel, that the timeline for

                      22 administration of the class notice be continued for a period of approximately two months and

                      23 amended as follows:

                      24           DEFENDANT to provide Class List to Class February 15, 2021
                                   Counsel and Notice Administrator
                      25
                                   Notice Administrator to mail all notices to class February 22, 2021
                      26           members
                      27
                                   Class Member Opt-Out Deadline                                 60 days after mailing of
 Sutton Hague         28                                                                         Class Notice
Law Corporation
6715 N. PALM AVENUE
     SUITE 216                                                                    4
 FRESNO, CA 93704                 __________________________________________________________________________________________________
                                             JOINT STIPULATION TO CONTINUE CLASS NOTICE ADMINISTRATION TIMELINE
                           Case 1:15-cv-01563-TLN-EPG Document 195 Filed 12/14/20 Page 3 of 4


                       1          Notice Administrator to provide list of all class 75 days after mailing of
                                  members who did not opt out to class counsel      Class Notice
                       2

                       3

                       4 DATED: December 14, 2020

                       5                                                               /s/ S. Brett Sutton
                                                                                   S. BRETT SUTTON
                       6                                                           SUTTON HAGUE LAW CORPORATION
                                                                                   Attorneys for Plaintiffs
                       7                                                           ANGELA CRUZ, MARIA MADRIGAL,
                                                                                   LOURDES BAIZ, and CHRISTIE GOODMAN
                       8

                       9

                      10 DATED: December 14, 2020
                                                                                      /s/ Steven R. Wainess
                      11                                                           STEVEN R. WAINESS
                                                                                   RAIMONDO & ASSOCIATES
                      12
                                                                                   Attorneys for Defendant
                      13                                                           MM879, INC.

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

 Sutton Hague         28
Law Corporation
6715 N. PALM AVENUE
     SUITE 216                                                                    4
 FRESNO, CA 93704                 __________________________________________________________________________________________________
                                             JOINT STIPULATION TO CONTINUE CLASS NOTICE ADMINISTRATION TIMELINE
                           Case 1:15-cv-01563-TLN-EPG Document 195 Filed 12/14/20 Page 4 of 4


                       1                                                     ORDER

                       2         IT IS HEREBY ORDERED, pursuant to stipulation of the Parties, and for Good Cause

                       3 appearing, that the timeline for administration of the class notice established in this Court’s

                       4 Order of November 30, 2020, ECF No. 193, is hereby amended as follows:

                       5
                                  DEFENDANT to provide Class List to Class Continued to February 15,
                       6          Counsel and Notice Administrator         2021
                       7          Notice Administrator to mail all notices to class Continued to February 22,
                                  members                                           2021
                       8

                       9          Class Member Opt-Out Deadline                     60 days after mailing of
                                                                                    Class Notice
                      10          Notice Administrator to provide list of all class 75 days after mailing of
                                  members who did not opt out to class counsel      Class Notice
                      11

                      12

                      13         IT IS SO ORDERED.
                      14

                      15 DATED: December 14, 2020
                                                                                         Troy L. Nunley
                      16                                                                 United States District Judge
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

 Sutton Hague         28
Law Corporation
6715 N. PALM AVENUE
     SUITE 216                                                                    4
 FRESNO, CA 93704                 __________________________________________________________________________________________________
                                             JOINT STIPULATION TO CONTINUE CLASS NOTICE ADMINISTRATION TIMELINE
